     KATHLEEN E. WELLS, State Bar No. 107051
1    Attorney at Law
2    3393 Maplethorpe Lane
     Soquel, California 95073
3    Telephone: (831) 475-1243
     Email: lioness@got.net
4
     Attorney for Plaintiff THOMAS PARRISH
5
6
                                               UNITED STATES DISTRICT COURT
7
                         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
8
9
      THOMAS PARRISH,                                              Case No. 18-cv-04484-HSG
10
                 Plaintiff,                                        AMENDED STIPULATION AND
11                                                                 [PROPOSED] ORDER TO AMEND
      v.                                                           SCHEDULING ORDER
12
13
      COUNTY OF SANTA CRUZ; OFFICER
14    GHANOW; CALIFORNIA FORENSIC
      MEDICAL GROUP AND 20 UNKNOWN
15    AGENTS/EMPLOYEES OF THE COUNTY
16    OF SANTA CRUZ and THE CALIFORNIA
      FORENSIC MEDICAL GROUP,
17
                Defendants.
18
19
20             Plaintiff THOMAS PARRISH (“Plaintiff”) and Defendants COUNTY OF SANTA CRUZ,

21   OFFICER DAVID GANSCHOW (erroneously sued as “Officer Ghanow”) (“County Defendants”),

22   and Defendant THE CALIFORNIA FORENSIC MEDICAL GROUP (“CFMG”) submit the

23   following stipulation and proposed order continuing the dates in the scheduling order.

24             WHEREAS, on July 24, 2018, Plaintiff filed a complaint, on August 22, 2018, Plaintiff filed a

25   first amended complaint, and on October 3, 2018, Plaintiff filed a second amended complaint

26   (“SAC”).

27
28

     Parrish v. County of Santa Cruz, et al.            Amended Stipulation and [Proposed] Order to Continue Scheduling Dates
     Case No. 18-cv-04484-NC
                                                               1
1              WHEREAS, Defendant CFMG filed an answer to Plaintiff’s SAC on October 10, 2018,
2    Defendant County of Santa filed an answer to Plaintiff’s SAC on October 22, 2018, and Defendant
3    Ganschow filed an answer to Plaintiff’s SAC on December 19, 2018.
4              WHEREAS, on October 31, 2018, County Defendants served Plaintiff with an initial set of
5    discovery, and subsequently granted Plaintiff an extension to respond.
6              WHEREAS, in November and December 2018, Plaintiff’s counsel, Kathleen Wells,
7    experienced serious medical issues which impeded her ability to respond to the County Defendants’
8    discovery or to litigate this matter;
9              WHEREAS, the settlement conference in this matter, formerly set for February 20, 2019, has
10   been reset by order of Magistrate Beeler to June 4, 2019,
11
12   Therefore, Plaintiff, County Defendants, and Defendant CFMG stipulate and respectfully request as
13   follows:
14             That the dates in the scheduling order be continued as follows:
15   Event                                          Present Date                          Requested Date
16   Close of Fact Discovery                        3/29/19                                  6/28/19
17   Exchange Opening Expert Reports                4/15/19                                  7/15/19
18   Exchange Rebuttal Expert Reports               4/29/19                                  7/29/19
19   Close of Expert Discovery                      5/13/19                                  8/12/19
20   Disposition Motion Hearing                     6/27/19                                  9/26/19
21   Pretrial Conference                            9/24/19                                  11/26/19
22   Jury Trial (10 days)                           10/7/19                                  12/09/19
23   IT IS SO STIPULATED.
24
25   Dated: March 1 , 2019                                     Law Office of Kathleen E. Wells
26
27                                                             By:           /s/
                                                                 KATHLEEN E. WELLS, Attorney for
28                                                               Plaintiff Thomas Parrish

     Parrish v. County of Santa Cruz, et al.        Amended Stipulation and [Proposed] Order to Continue Scheduling Dates
     Case No. 18-cv-04484-NC
                                                           2
1
2    Dated: March 1 , 2019                            The Law Offices of Jerome M. Varanini
3                                                     By:              /s/
4                                                           JEROME M. VARANINI
                                                            Attorney for Defendant California Forensic
5                                                           Medical Group, Inc.

6
7
     Dated: March 1 , 2019                            DANA McRAE, COUNTY COUNSEL
8
9                                                     By:               /s/
                                                            RYAN THOMPSON
10                                                          Assistant County Counsel
                                                            Attorneys for Defendants County of Santa
11                                                          Cruz and Officer David Ganschow
                                                            [erroneously sued as “OFFICER
12                                                          GHANOW”]
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Parrish v. County of Santa Cruz, et al.   Amended Stipulation and [Proposed] Order to Continue Scheduling Dates
     Case No. 18-cv-04484-NC
                                                      3
1
                                               [PROPOSED] ORDER
2
3              Good cause appearing and based on the stipulation of counsel, the Court makes the following
4    Order:
5              The dates in the scheduling order are continued as follows:
6
7    Event                                                                 Date

8    Close of Fact Discovery                                              6/28/19
9    Exchange Opening Expert Reports                                      7/15/19
10
     Exchange Rebuttal Expert Reports                                     7/29/19
11
     Close of Expert Discovery                                            8/12/19
12
13   Disposition Motion Hearing                                           9/26/19 at 2:00 p.m.

14   Pretrial Conference                                                  11/26/19 at 3:00 p.m.

15   Jury Trial (10 days)                                                 12/09/19 at 8:30 a.m.
16
17
18
19
               IT IS SO ORDERED.
20
21
22           3/4/2019
     DATED:___________                                 ________________________________
                                                       THE HONORABLE HAYWOOD S. GILLIAM, JR.
23
                                                       UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28

     Parrish v. County of Santa Cruz, et al.           Amended Stipulation and [Proposed] Order to Continue Scheduling Dates
     Case No. 18-cv-04484-NC
                                                              4
